Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/753,742 filed on
April 3, 2020.
Applicant's claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Applicant filed an amendment on March 3, 2021 under 37 CFR 1.111 in response to a non-final rejection dated December 22, 2020.  Applicant has amended claims 1, 5-7, 9, 13 15, 18 and 21, and has canceled claims 3-4, 11-12 and 16-17 and 20.  Claims 1-2, 5-10, 13-15, 18-19 and 21 are currently pending.

Allowable Subject Matter
	Claims 1-2, 5-10, 13-15, 18-19 and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited and ip.com searches) failed to result in finding any prior art that, alone or in combination with prior art of record, would disclose the following limitations of independent claims 1, 9 and 15:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485